Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, Species A, claims 10-16 (Group I, claims 1-9 are canceled by Applicant) with new claim 21-29 in the reply filed on 8/3/2022 is acknowledged.  The traversal is on the ground(s) that Species A recited in claim 10 and Species B recited in Claim 17 are not mutually exclusive. This is not found persuasive because the Species A and B are independent two methods of forming different semiconductor arrangements, the claim 10 of Species A having features of “coating the first sidewall and the second sidewall with a material  comprising metal and oxygen; and removing the oxygen from the material so that an adhesion layer comprising the metal is on the first sidewall and the second sidewall” is mutually exclusive from the Species B having features of “coating the first sidewall and the second sidewall with an adhesion layer; and forming a conductive layer in the opening over the adhesion layer, wherein at an interface of the conductive feature and the conductive layer, a ratio of oxygen to a material of the conductive feature is less than 1:2”. There would be a serious burden on the examiner if restriction is not required because the features in Claim 17 of Species B require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant’s addition of new claims 26-29 brings requirement for additional restriction. Specifically, claim 26 has limitations of "supplying, during a first stage, a first treatment material to a deposition chamber at a first flow rate to deposit the first treatment material on the first sidewall and the second sidewall; and supplying, during a second stage after the first stage, the first treatment material to the deposition chamber at a second flow rate greater than the first flow rate, wherein changing a flow rate of the first treatment material between the first stage and the second stage increases a rate of removal of oxides from the first sidewall”. These limitations are exclusive from elected claim 10 of Species A. 
This Species was found independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is deemed proper, and is therefore made FINAL. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 26-29 withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Status
Claims 10-29 are pending.
Claims 17-20 and 26-29 are withdrawn, non-elected with traverse.
Claims 1-9 are canceled by Applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 and 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 21, it recites the limitation of “at an interface of the conductive feature and the conductive layer, a ratio of oxygen to a material of the conductive feature is less than 1:2”.  The ratio of oxygen is not clearly defined, it is not clear the ratio of oxygen content is between which two layers. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 21, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claim.
Regarding claim 23, it recites “removing the oxygen from the material comprises, during a first stage, supplying the first treatment material to the deposition chamber at a second flow rate greater than the first flow rate”, this is new matter, it is not clear how the removing the oxygen is realized by supplying the first treatment material at a second flow rate greater than the first flow rate. The Specification only states that increase the second flow rate of the second treatment material 716 increase the rate of removal oxides in paragraph [0042].  Therefore, this indefinite.
Regarding claim 24-25, they are rejected under the 112(b) due to their dependencies of claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Lei et al., (US 2017/0148670 A1, hereinafter Lei) in view of Tatsuo Hatano et al., (US 2005/0196534 A1, hereinafter Hatano).
Regarding claim 10, Lei discloses a method of forming a semiconductor arrangement (in Figs. 2A-2C), comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Lei’s Fig. 2C, annotated. 
forming an opening (opening feature 202 in Fig. 2A) in a dielectric layer (212), wherein the opening (202) is defined by a first sidewall (210_Left) of the dielectric layer (212) and a second sidewall (210_Right) of the dielectric layer (212); 
coating the first sidewall (210_L) and the second sidewall (210_R) with a material (metal organic tungsten precursor W(CO)6 described in [0027-0028]) comprising metal (tungsten W) and oxygen (oxygen O); and 
forming an adhesion layer (tungsten liner 116 in Fig. 2B, has adhesion property described in [0026]) comprising the metal (W) is on the first sidewall (210_Left) and the second sidewall (210_Right).
Lei does not expressly disclose removing the oxygen from the material to form the adhesion layer (the tungsten liner 116).
However, in the same semiconductor device manufacturing field of endeavor, Hatano discloses a tungsten film formed by metal carbonyl W(CO)6 may include CO as described in [0013], a method to form the tungsten film by coating W(CO)6 and removing CO step (removing O) as described [0035-45] in Fig. 2 and Fig. 4. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Hatano’s Fig. 2. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt the Hatano’s tungsten film forming method for Lei’s tungsten liner to reduce electrical resistance as described in [0013] by Hatano. 
Regarding claim 11, Lei modified by Hatano discloses the method of claim 10, 
comprising forming a conductive layer (Lei’s tungsten fill layer 224 in Fig. 2C) in the opening (Lei’s 202) over the adhesion layer (Lei’s 216).  
Regarding claim 12, Lei modified by Hatano discloses the method of claim 11, 
wherein the metal (Lei’s tungsten W) is tungsten and forming the conductive layer (Lei’s tungsten fill layer 224) comprises filling the opening with tungsten.  
Regarding claim 22, Lei modified by Hatano discloses the method of claim 10,
wherein coating the first sidewall and the second sidewall (Lei’s sidewalls 210) comprises exposing, under a pressure of at least 12 torr (Lei’s process chamber at a pressure of about 0.5 to 40 torr described in [0029]), the dielectric layer (the Lei’s 212) to the material in a gaseous state (Lei’s metal organic tungsten precursor W(CO)6 is gas described in [0008]).  
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 10, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the of claim 10, “wherein removing the oxygen comprises exposing the material to a plasma” as recited in claim 13, in combination with the remaining features of base claim 10.
Regarding claim 14-16, as this inherit the allowable subject matter from claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898